Exhibit 10.2

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

No.

  US $

OMNICOMM SYSTEMS, INC.

12% SECURED CONVERTIBLE DEBENTURE SERIES 08-04

DUE December 16, 2010

FOR VALUE RECEIVED, OMNICOMM SYSTEMS, INC., a corporation organized and existing
under the laws of the State of Delaware (the “Company”), promises to pay to ,
the registered holder hereof (the “Holder”), the principal sum of and  00/100
Dollars (US $.00) on December 16, 2010 (the “Maturity Date”) and to pay interest
on the principal sum outstanding from time to time in arrears at the rate of
12% per annum, accruing from December 16, 2008 the date of initial issuance of
this Debenture (the “Issue Date”), on the date (each, an “Interest Payment
Date”) which is the earlier of (i) the next Conversion Date (as defined below),
(ii) the date which is three months from the Issue Date and every three months
thereafter, or (iii) the Maturity Date, as the case may be. Interest shall
accrue monthly (pro-rated on a daily basis for any period longer or shorter than
a month) from the later of the Issue Date or the previous Interest Payment Date
and shall be payable, subject to the other provisions of this Debenture, in cash
or in Common Stock. If not paid in full on an Interest Payment Date, interest
shall be fully cumulative and shall accrue on a daily basis, based on a 365-day
year, monthly or until paid, whichever is earlier. Additional provisions
regarding the payment of interest are provided in Section 4(D) below (the terms
of which shall govern as if this sentence were not included in this Debenture).

This Debenture is subject to the following additional provisions:

1. The Debentures will initially be issued in denominations determined by the
Company, but are exchangeable for an equal aggregate principal amount of
Debentures of different denominations, as requested by the Holder surrendering
the same. No service charge will be made for such registration or transfer or
exchange.

2. The Company shall be entitled to withhold from all payments of principal of,
and interest on, this Debenture any amounts required to be withheld under the
applicable provisions of the United States income tax laws or other applicable
laws at the time of such payments, and Holder shall execute and deliver all
required documentation in connection therewith.

 

1



--------------------------------------------------------------------------------

3. This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the “Act”), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Debenture, the Company may require, prior to issuance of a new Debenture in the
name of such other person, that it receive reasonable transfer documentation
that is sufficient to evidence that such proposed transfer complies with the Act
and other applicable state and foreign securities laws and the terms of the
Securities Purchase Agreement. Prior to due presentment for transfer of this
Debenture, the Company and any agent of the Company may treat the person in
whose name this Debenture is duly registered on the Company’s Debenture Register
as the owner hereof for the purpose of receiving payment as herein provided and
for all other purposes, whether or not this Debenture be overdue, and neither
the Company nor any such agent shall be affected by notice to the contrary.

4. A. (i) At any time on or after the Issue Date and prior to the time this
Debenture is paid in full in accordance with its terms (including, without
limitation, after the occurrence of an Event of Default, as defined below, or,
if the Debenture is not fully paid or converted after the Maturity Date), the
Holder of this Debenture is entitled, at its option, subject to the following
provisions of this Section 4, to convert this Debenture at any time into shares
of Common Stock, $0.001 par value (“Common Stock”), of the Company at the
Conversion Price (as defined below). Any such conversion is referred to as a
“Voluntary Conversion.”

(ii) On the Maturity Date the Company shall pay the principal and accrued
interest (through the actual date of payment) of any portion of this Debenture
which is then outstanding.

(iii) For purposes of this Debenture, the following terms shall have the
meanings indicated below:

“Conversion Price” means the Fixed Conversion Price or the Interest Conversion
Price, as the case may be.

“Fixed Conversion Price” means $0.50 (which amount is subject to adjustment as
provided herein)

“Interest Conversion Price” means (i) the VWAP for the ten (10) Regular Trading
Days ending on the Trading Day immediately before the relevant Conversion Date,
multiplied by (ii) ninety percent (90%).

“Regular Trading Day,” “Reporting Service,” “Trading Day,” and “VWAP” have the
meanings ascribed to them in the Securities Purchase Agreement. “Conversion
Date” means the date on which the Holder faxes or otherwise delivers a Notice of
Conversion to the Company so that it is received by the Company on or before
such specified date.

“Conversion Shares” has the meaning ascribed to in Section 4(H) hereof.

 

2



--------------------------------------------------------------------------------

B. A Voluntary Conversion shall be effectuated by the Holder by faxing a notice
of conversion (“Notice of Conversion”) to the Company as provided in this
paragraph. The Notice of Conversion shall be executed by the Holder of this
Debenture and shall evidence such Holder’s intention to convert this Debenture
or a specified portion hereof in the form annexed hereto as Exhibit A. Delivery
of the Notice of Conversion shall be accepted by the Company by hand, mail or
courier delivery at the address specified in said Exhibit A or at the facsimile
number specified in said Exhibit A (each of such address or facsimile number may
be changed by notice given to the Holder in the manner provided in the
Securities Purchase Agreement).

C. (i) Subject to the terms of this Section 4(C), interest on the principal
amount of this Debenture payable on an Interest Payment Date shall be due and
payable, at the option of the Holder, in cash or in shares of Common Stock on
the Interest Payment Date.

(ii) If the interest payable hereunder is to be paid in cash, the Company shall
make such payment within three (3) Trading Days after the Interest Payment Date.

(iii) If interest is to be paid in Common Stock, the number of shares of Common
Stock to be received shall be determined by dividing the dollar amount of the
interest by Interest Conversion Price in effect on the relevant Interest Payment
Date.

E. Anything in the other provisions of this Debenture to the contrary
notwithstanding, the Company shall not have the right to prepay any or all of
the outstanding principal of this Debenture, without the prior written consent
of the Holder in each instance (which consent may be withheld for any reason or
no reason, in the sole discretion of the Holder).

F. (i) The following provisions apply to the issuances of Common Stock in
payment of the amounts due under this Debenture, whether as principal or
interest, as provided in the preceding provisions of this Section 4.

(ii) No fractional shares of Common Stock or scrip representing fractions of
shares will be issued on conversion, but the number of shares issuable shall be
rounded to the nearest whole share.

(iii) All shares issuable with respect to a Conversion Date or an Interest
Payment Date shall be deemed “Conversion Shares” for all purposes of this
Debenture. Certificates representing the relevant Conversion Shares (“Conversion
Certificates”) will be delivered to the Holder at the address specified in the
relevant Notice of Conversion. which address the Holder may change from time to
time, via express courier, by electronic transfer or otherwise, within three
(3) Trading Days (such third Trading Day, the “Delivery Date”) after the
relevant Conversion Date. The Holder shall be deemed to be the holder of the
shares issuable to it in accordance with the relevant provisions of this
Debenture on the Conversion Date or Interest Payment Date, as the case may be.

 

3



--------------------------------------------------------------------------------

G. Except as may specified in a specific provision of this Debenture, any
payments under this Debenture shall be applied in the following order of
priority: (i) first to amounts due to the Holder for accrued but unpaid interest
on this Debenture; and (ii) then, to principal of this Debenture in the inverse
order of maturity.

5. No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Debenture at the time, place, and rate, and in the coin or
currency or where contemplated herein in shares of its Common Stock, as
applicable, as herein prescribed. This Debenture and all other Debentures now or
hereafter issued of similar terms are direct obligations of the Company.

6. No recourse shall be had for the payment of the principal of, or the interest
on, this Debenture, or for any claim based hereon, or otherwise in respect
hereof against any incorporator, shareholder, officer or director, as such,
past, present or future, of the Company or any successor corporation, whether by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise, all such liability being, by the acceptance
hereof and as part of the consideration for the issue hereof, expressly waived
and released.

7. All payments contemplated hereby to be made “in cash” shall be made in
immediately available good funds of United States of America currency by wire
transfer to an account designated in writing by the Holder to the Company (which
account may be changed by notice similarly given). All payments of cash and each
delivery of shares of Common Stock issuable to the Holder as contemplated hereby
shall be made to the Holder at the address last appearing on the Debenture
Register of the Company as designated in writing by the Holder from time to
time; except that the Holder can designate, by notice to the Company, a
different delivery address for any one or more specific payments or deliveries.

8. If, for as long as this Debenture remains outstanding, the Company enters
into a merger (other than where the Company is the surviving entity) or
consolidation with another corporation or other entity or a sale or transfer of
all or substantially all of the assets of the Company to another person
(collectively, a “Sale”), the Company will require, in the agreements reflecting
such transaction, that the surviving entity expressly assume the obligations of
the Company hereunder. Notwithstanding the foregoing, if the Company enters into
a Sale and the holders of the Common Stock are entitled to receive stock,
securities or property in respect of or in exchange for Common Stock, then as a
condition of such Sale, the Company and any such successor, purchaser or
transferee will agree that the Debenture may thereafter be converted on the
terms and subject to the conditions set forth above into the kind and amount of
stock, securities or property receivable upon such merger, consolidation, sale
or transfer by a holder of the number of shares of Common Stock into which this
Debenture might have been converted immediately before such merger,
consolidation, sale or transfer, subject to adjustments which shall be as nearly
equivalent as may be practicable. In the event of any such proposed Sale,
(i) the Holder hereof shall have the right to convert by delivering a Notice of
Conversion to the Company within fifteen (15) days of receipt of notice of such
Sale from the Company, except that Section 4(C) shall not apply to such
conversion.

 

4



--------------------------------------------------------------------------------

9. If, at any time while any portion of this Debenture remains outstanding, the
Company spins off or otherwise divests itself of a part of its business or
operations or disposes of all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company, in addition to or in lieu of any other
compensation received and retained by the Company for such business, operations
or assets, causes securities of another entity (the “Spin Off Securities”) to be
issued to security holders of the Company, the Company shall cause (i) to be
reserved Spin Off Securities equal to the number thereof which would have been
issued to the Holder had all of the Holder’s Debentures outstanding on the
record date (the “Record Date”) for determining the amount and number of Spin
Off Securities to be issued to security holders of the Company (the “Outstanding
Debentures”) been converted as of the close of business on the Trading Day
immediately before the Record Date (the “Reserved Spin Off Shares”), and (ii) to
be issued to the Holder on the conversion of all or any of the Outstanding
Debentures, such amount of the Reserved Spin Off Shares equal to (x) the
Reserved Spin Off Shares multiplied by (y) a fraction, of which (I) the
numerator is the principal amount of the Outstanding Debentures then being
converted, and (II) the denominator is the principal amount of the Outstanding
Debentures.

10. If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on its Common Stock consisting of shares of Common Stock, the
prices used in determining the Conversion Price from dates prior to such action
or and any other fixed amounts calculated as contemplated hereby or by any of
the other Transaction Agreements shall be equitably adjusted to reflect such
action.

11. The Holder of the Debenture, by acceptance hereof, agrees that this
Debenture is being acquired for investment and that such Holder will not offer,
sell or otherwise dispose of this Debenture or the shares of Common Stock
issuable upon conversion thereof except under circumstances which will not
result in a violation of the Act or any applicable state Blue Sky or foreign
laws or similar laws relating to the sale of securities.

12. This Debenture shall be governed by and construed in accordance with the
laws of the State of Florida for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. Each of the parties consents to the exclusive jurisdiction of the federal
courts whose districts encompass any part of the County of Broward or the state
courts of the State of Florida sitting in the County of Broward in connection
with any dispute arising under this Debenture and hereby waives, to the maximum
extent permitted by law, any objection, including any objection based on forum
non coveniens, to the bringing of any such proceeding in such jurisdictions. To
the extent determined by such court, the Company shall reimburse the Holder for
any reasonable legal fees and disbursements incurred by the Holder in
enforcement of or protection of any of its rights under any of this Debenture.

13. JURY TRIAL WAIVER. The Company and the Holder hereby waive a trial by jury
in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out of or in
connection with this Debenture.

 

5



--------------------------------------------------------------------------------

14. A. The term “Change in Control” means the transaction or series of
transactions occurring after the Issue Date which result in one or more third
parties (collectively, the “Acquiror”) acquires more than fifty percent (50%) of
either (i) the voting rights of stockholders of the Company or (ii) the fair
market value of the assets of the Company (and for such purposes the assets of
Subsidiaries shall be considered assets of the Company).

B. If, at any time while this Debenture is outstanding, there is a Change in
Control, the Holder will have the right at any time thereafter, by written
notice to the Company (the “Change in Control Demand Notice”), to demand payment
in full of the outstanding principal of this Debenture together with all accrued
but unpaid interest thereon. The Company will be obligated to pay such amount
(with interest calculated through the actual date of payment; such total, the
“Change in Control Redemption Amount”) by the date (the “Change in Control
Redemption Due Date”) which is five (5) Trading Days after the Company’s receipt
of the Change in Control Demand Notice.

C. (i) The Change in Control Redemption Amount shall be payable in cash, except
as provided in clause (ii) of this subparagraph 14(C).

(ii) If, but only if, no later than the Change in Control Redemption Due Date,
the Company can deliver to the Holder registered shares of Common Stock which
the Holder can resell without restriction, the Company may elect to pay the
Control Redemption Amount in such shares. The number of shares to be so
delivered shall be equal to the sum of (x) the number of shares equal to the
outstanding principal of the Debenture divided by the Fixed Conversion Price in
effect on the Change in Control Redemption Date (or earlier payment date), plus
(y) the number of shared equal to the accrued but unpaid interest being paid
divided by the Interest Conversion in effect on the Change in Control Redemption
Date (or earlier payment date); provided, however, that the provisions of
Section 4(C) hereof shall apply to the number of shares issuable to the Holder.

15. The term “Event of Default” means the occurrence of any one or more of the
following events:

 

  a. The Company shall default in the payment of principal or interest on this
Debenture or any other amount due hereunder (including payment of a Change in
Control Redemption Amount or a Redemption Amount, as defined below) when due and
such default, except with respect to a Change in Control Redemption Amount or a
Redemption Amount, shall continue for a period of five (5) Trading Days; or

 

  b. Any of the representations or warranties made by the Company herein, or in
any certificate or financial or other written statements heretofore or hereafter
furnished by the Company in connection with the execution and delivery of this
Debenture or the Securities Purchase Agreement shall be false or misleading in
any material respect at the time made; or

 

6



--------------------------------------------------------------------------------

  c. The Company fails to authorize or to cause its Transfer Agent to issue
shares of Common Stock upon exercise by the Holder of the conversion rights of
the Holder in accordance with the terms of this Debenture (provided, however,
that for purposes of this provision, such failure to cause the Transfer Agent to
issue such shares shall not be deemed to occur until two (2) Trading Days after
the Delivery Date), fails to transfer or to cause its Transfer Agent to transfer
any certificate for shares of Common Stock issued to the Holder upon conversion
of this Debenture and when required by this Debenture, and such transfer is
otherwise lawful, or fails to remove any restrictive legend on any certificate
or fails to cause its Transfer Agent to remove such restricted legend, in each
case where such removal is lawful, as and when required by this Debenture, and
any such failure shall continue uncured for ten (10) Trading Days; or

 

  d. The Company shall fail to perform or observe, in any material respect, any
other covenant, term, provision, condition, agreement or obligation of any
Debenture (other than a failure to pay money)and such failure shall continue
uncured for a period of ten (10) days after the Company’s receipt written notice
from the Holder of such failure; or

 

  e. The Company shall fail to perform or observe, in any material respect, any
covenant, term, provision, condition, agreement or obligation of the Company and
such failure, if capable of being cured, shall continue uncured for a period of
ten (10) days after the Holder gives the Company written notice thereof (but if
not capable of being cured, such thirty day period shall be deemed expired
immediately upon the giving of such notice); or

 

  f. The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or

 

  g. A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

  h. Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or

 

7



--------------------------------------------------------------------------------

  i. Any money judgment, writ or warrant of attachment, or similar process in
excess of Two Hundred Fifty Thousand ($250,000) Dollars in the aggregate shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of sixty
(60) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder; or

 

  j. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

  k. The Company shall have its Common Stock suspended from trading on, or
delisted from, the Principal Trading Market for in excess of ten (10) Trading
Days.

(ii) If an Event of Default shall have occurred and is continuing, then,

(x) unless and until such Event of Default shall have been cured or waived in
writing by the Holder (which waiver shall not be deemed to be a waiver of any
subsequent default), at the option of the Holder and in the Holder’s sole
discretion, but without further notice from the Holder, the unpaid amount of
this Debenture, computed as of such date, will bear interest at the rate (the
“Default Rate”) equal to eighteen percent (18%) per annum or the highest rate
allowed by law, whichever is lower, from the date of the Event of Default to
until and including the date actually paid; and any partial payments shall be
applied as provided in Section 4(I) hereof; and

(y) at any time thereafter, and in each and every such case, unless such Event
of Default shall have been cured or waived in writing by the Holder (which
waiver shall not be deemed to be a waiver of any subsequent default), at the
option of the Holder and in the Holder’s sole discretion, the Holder may elect
to redeem all or part of the Unconverted Debenture (as defined below) on the
terms provided in Section 16 hereof.

16. A. The Company acknowledges that if there is an Event of Default, the Holder
may require the Company to immediately redeem all or any part of the outstanding
portion of this Debenture for an amount equal to the Redemption Amount (as
defined below). The Redemption Amount shall be paid in cash by the Company to
the Holder. The Redemption Amount shall be applied in the priority provided in
Section 4(I) hereof.

B. For purposes of this Debenture, the following terms shall have the meanings
indicated below:

“Unconverted Debenture” means the principal amount of this Debenture which has
not been converted as of the relevant date.

 

8



--------------------------------------------------------------------------------

“Redemption Payment Date” means the date on which the Company actually pays the
Redemption Amount.

“Redemption Amount” means the amount equal to:

 

M   V   x   CP  

where:

“V” means the principal of an Unconverted Debenture plus any accrued but unpaid
interest thereon;

CP” means the Conversion Price in effect on the date (the “Redemption Notice
Date”) of the Redemption Notice (as defined below); provided, however, if the
Redemption Amount is not paid in full on or before the Redemption Due Date, “CP”
means the lower of (x) the Conversion Price in effect on the Redemption Notice
Date or (y) the lowest Conversion Price in effect during the period commencing
on the Redemption Due Date and ending on the Redemption Payment Date; and

“M” means the highest closing price per share of the Common Stock during the
period beginning on the Redemption Notice Date and ending on the Redemption
Payment Date.

C. The Holder of an Unconverted Debenture may elect to redeem a portion of such
Unconverted Debenture without electing to redeem the balance of the Unconverted
Debenture. The Holder’s option to redeem all or part of the Unconverted
Debenture shall be exercised by the Holder giving written notice of the exercise
of this provision by the Holder (a “Redemption Notice”) at any time after a
relevant Event of Default has occurred but before such Event of Default is
cured. The Redemption Notice shall specify (a) the date (the “Redemption Due
Date”) on which the Redemption Amount shall be paid, which date shall be at
least five (5) Trading Days after the date (a “Redemption Notice Date”) on which
the Holder Redemption Notice is given, and (b) the wire instructions for the
account to which the Redemption Amount is to be paid; provided, however, that
the Company shall have the right to accelerate the date of such payment.

D. If all of the Unconverted Debentures are being redeemed pursuant to this
Section 16, then, upon payment in full of the Redemption Amount for all of the
Unconverted Debentures in accordance with the provisions of this Section 16, the
Holder shall deliver the Debenture to the Company marked “paid in full”.

 

9



--------------------------------------------------------------------------------

E. If the Redemption Amount is not timely paid by the Company, the Redemption
Amount shall accrue interest at the Default Rate and the Holder may declare the
Redemption Amount, together with such interest, due under this Debenture
immediately due and payable, without presentment, demand, protest or notice of
any kinds, all of which are hereby expressly waived, anything herein or in any
note or other instruments contained to the contrary notwithstanding, and the
Holder may immediately enforce any and all of the Holder’s rights and remedies
provided herein or any other rights or remedies afforded by law, including, but
not necessarily limited to, the equitable remedy of specific performance and
injunctive relief.

17. Nothing contained in this Debenture shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.

[Balance of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

18. In the event for any reason, any payment by or act of the Company or the
Holder shall result in payment of interest which would exceed the limit
authorized by or be in violation of the law of the jurisdiction applicable to
this Debenture, then ipso facto the obligation of the Company to pay interest or
perform such act or requirement shall be reduced to the limit authorized under
such law, so that in no event shall the Company be obligated to pay any such
interest, perform any such act or be bound by any requirement which would result
in the payment of interest in excess of the limit so authorized. In the event
any payment by or act of the Company shall result in the extraction of a rate of
interest in excess of a sum which is lawfully collectible as interest, then such
amount (to the extent of such excess not returned to the Company) shall, without
further agreement or notice between or by the Company or the Holder, be deemed
applied to the payment of principal, if any, hereunder immediately upon receipt
of such excess funds by the Holder, with the same force and effect as though the
Company had specifically designated such sums to be so applied to principal and
the Holder had agreed to accept such sums as an interest free prepayment of this
Debenture. If any part of such excess remains after the principal has been paid
in full, whether by the provisions of the preceding sentences of this Section or
otherwise, such excess shall be deemed to be an interest-free loan from the
Company to the Holder, which loan shall be payable immediately upon demand by
the Company. The provisions of this Section shall control every other provision
of this Debenture.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.

Dated: December 16, 2008

 

OMNICOMM SYSTEMS, INC.

By:

 

/s/ Ronald T. Linares

  Ronald T. Linares   (Print Name)   Chief Financial Officer   (Title)

 

12



--------------------------------------------------------------------------------

EXHIBIT A

OMNICOMM SYSTEMS, INC.

NOTICE OF CONVERSION

OF

12% SECURED CONVERTIBLE DEBENTURE SERIES 08-04 DUE December 16, 2010

(To be Executed by the Registered Holder in Order to Convert the Debenture)

 

TO:   OMNICOMM SYSTEMS, INC. VIA FAX: (954) 473-1256    
2101 W. Commercial Blvd., Suite 4000     Ft. Lauderdale, FL 33309     Attn:
Chief Financial Officer   FROM:   (“Holder”)  

DATE:                              (the “Conversion Date”)

RE: Conversion of $                             principal amount (the “Converted
Debenture”) of the 12% Secured Convertible Debenture Series 08-04 Due
December 16, 2010, No. (the “Debenture”) of OMNICOMM SYSTEMS, INC. (the
“Company”) into              shares (the “Principal Conversion Shares”) of
Common Stock (defined below)

The captioned Holder hereby gives notice to the Company, pursuant to the
Debenture of OMNICOMM SYSTEMS, INC. that the Holder elects to convert the
Converted Debenture into fully paid and non-assessable shares of Common Stock,
$0.001 par value (the “Common Stock”), of the Company as of the Conversion Date
specified above. Said conversion shall be based on Conversion Price of $0.50.

 

13



--------------------------------------------------------------------------------

As contemplated by the Debenture, the Company should also pay all accrued but
unpaid interest on the Converted Debenture to the Holder. The Holder elects that
such accrued but unpaid interest should be paid

 

  •  

in                      shares of Common Stock (“Interest Conversion Shares”),
representing such interest amount converted at the Interest Conversion Price of
$            , which Interest Conversion Shares should be delivered together
with the Principal Conversion Shares, or

 

 

•

 

in cash, which should be paid as provided in the Debenture by wire transfer as
follows:1

 

 

 

 

 

1

Information should include the following:

All Wires:

(1) Bank Name

(2) Bank Address (including street, city, state)

(3) ABA or Wire Routing No.

(4) Account Name

(5) Account Number

If Wire is going to International (Non-US) Bank, all of the above plus:

(6) SWIFT Number

 

14



--------------------------------------------------------------------------------

Based on the relevant Conversion Prices, the number of Principal Conversion
Shares plus Interest Conversion Shares (collectively, “Conversion Shares”)
indicated above should be issued in the following name(s):

 

Name and Record Address     Conversion Shares

 

   

 

 

   

 

 

   

 

As contemplated by the Debenture, this Notice of Conversion is being sent by
facsimile to the telecopier number and officer indicated above.

If this Notice of Conversion represents the full conversion of the outstanding
balance of the Converted Debenture, the Holder either (1) has previously
surrendered the Converted Debenture to the Company or (2) will surrender (or
cause to be surrendered) the Converted Debenture to the Company at the address
indicated above by express courier within five (5) Trading Days after delivery
or facsimile transmission of this Notice of Conversion.

The certificates representing the Conversion Shares should be transmitted by the
Company to the Holder

 

  •  

via express courier, or

 

  •  

by electronic transfer

within the time contemplated by the Debenture after receipt of this Notice of
Conversion (by facsimile transmission or otherwise) to:

 

 

 

     

 

     

 

        (Print name of Holder)

 

By:

 

 

  (Signature of Authorized Person)  

 

  (Printed Name and Title)   (Printed Name and Title)

 

15